Citation Nr: 0306489	
Decision Date: 04/03/03    Archive Date: 04/10/03

DOCKET NO.  95-00 052A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for a low back 
disability (characterized as low back strain with 
radiculitis), currently evaluated as 40 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to a service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1956 to 
June 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which denied entitlement to an evaluation in excess of 
40 percent for chronic low back strain with radiculitis and 
also denied entitlement to TDIU.  The veteran subsequently 
perfected this appeal.

The Board remanded this case for further development in May 
1999 and March 2000.  The case has since returned to the 
Board.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  The veteran's low back disability is manifested by 
computed tomography (CT) scan evidence of degenerative disc 
disease and a vacuum disc at L4-5; electrodiagnostic evidence 
of bilateral lumbar sacral polyradiculopathy; absent ankle 
jerk on the right; some decreased sensation in the lower 
extremities; and limitation of motion of the lumbar spine.

3.  Under the rating criteria in effect prior to September 
23, 2002, the findings associated with the veteran's low back 
disability approximate no more than severe symptoms of 
intervertebral disc syndrome, recurring attacks, with 
intermittent relief.

4.  Under the rating criteria in effect for the period 
beginning September 23, 2002, the chronic orthopedic and 
neurologic manifestations associated with the veteran's 
disability picture approximate no more than severe 
lumbosacral strain, severe limitation of motion of the lumbar 
spine and slight incomplete paralysis of the sciatic nerve.  
There is no objective medical evidence of incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.

5.  The veteran has not submitted evidence tending to show 
that his service-connected low back disability currently 
requires frequent hospitalizations or causes marked 
interference with employment beyond that contemplated in the 
schedular standards.

6.  The veteran does not meet the schedular requirements for 
TDIU and the preponderance of the evidence shows that he is 
not precluded from obtaining and retaining substantially 
gainful employment due to his service-connected low back 
disability. 


CONCLUSIONS OF LAW

1.  For the period prior to September 23, 2002, the criteria 
for an evaluation in excess of 40 percent for a low back 
disability are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5292, 5293, 5295 (2002).

2.  For the period beginning September 23, 2002, the 
veteran's low back disability is 40 percent disabling for 
lumbosacral strain with limited motion and 10 percent for 
mild incomplete paralysis of the sciatic nerve, according to 
applicable schedular criteria.   38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.25, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5292, 5293, 5295, 4.124a, Diagnostic Code 
8520 (2002).

3.  The criteria for a total disability evaluation based on 
individual unemployability due to service-connected 
disability are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 3.321, 3.340, 4.16 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
The December 1994 statement of the case (SOC), the December 
1998 supplemental statement of the case (SSOC), the January 
2000 SSOC, and the July 2002 SSOC notified the veteran of the 
laws and regulations pertaining to an increased evaluation 
for his back disability and his claim for TDIU.  The July 
2002 SSOC also set forth the regulations pertaining to VA's 
duty to notify and to assist and essentially advised the 
veteran of the information and evidence he needed to provide 
and of the evidence that VA would attempt to obtain.  The 
January 2003 SSOC specifically advised the veteran of the 
recently amended regulations pertaining to intervertebral 
disc syndrome.  These documents also informed the veteran of 
the evidence of record and of the reasons and bases for 
denial.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  By letters 
dated in October 1997, August 1999, April 2000, and April 
2001, the veteran was requested to provide the names and 
addresses of the medical providers who have treated him for 
his back disability.  The veteran has identified various 
private providers and the claims folder contains numerous 
private records including those from Dr. M. Sullivan, Dent 
Neurologic Group (Dr. M. Patel), and Dr. J. Tutton.  The 
claims folder also contains various VA treatment records.  
The veteran has not identified additional records that need 
to be obtained.  In keeping with the duty to assist, the 
veteran was provided VA examinations in January 1994, 
December 1997, September 1999, November 2000, and June 2002.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Background

The veteran was originally service-connected for 
intervertebral disc syndrome in December 1957 and assigned a 
10 percent evaluation effective June 7, 1957 pursuant to 
Diagnostic Code 5293.  In March 1977, the RO amended the 
diagnosis to low back strain with radiculitis, left and 
assigned a 20 percent evaluation effective December 15, 1976 
pursuant to Diagnostic Code 5295.  In October 1980, the 
evaluation was increased to 40 percent effective March 24, 
1980 pursuant to Diagnostic Codes 5295-5293.  A May 1984 
Board decision denied an evaluation in excess of 40 percent 
for the veteran's service-connected chronic low back strain 
with radiculitis.  The 40 percent evaluation was confirmed on 
several subsequent occasions and in September 1993, the 
veteran again requested an increased evaluation for his low 
back disability.

The veteran underwent a VA examination in January 1994.  He 
reported that he is unable to work due to low back pain.  The 
pain radiates to both anterior thighs.  Physical examination 
revealed a fluid gait.  He was able to flex to 15 inches from 
the floor; extension was to 15 degrees; rotation to the right 
was to 65 degrees and to the left 55 degrees; and lateral 
bending was to 30 degrees bilaterally.  Left knee jerk was 
+1, otherwise negative.  Strength was noted as 5/5 and there 
was full range of motion in the hips and knees.  Diagnosis 
was a herniated nucleus pulposus at L4-5.  

A November 1997 statement from Dr. Tutton indicates that the 
veteran has a history of low back pain.  He presented in 
October 1994 with complaints of low back pain with numbness 
in his legs and an inability to sit or stand for any length 
of time.  Motrin was prescribed.  He was next evaluated in 
November 1996 for continued complaints of back pain with 
spasms and tingling and numbness in the thighs.  He was given 
Robaxin and continued with Motrin.  Examination in November 
1997 revealed an approximately 20 percent limitation of low 
back movements in all directions.  There was no tenderness or 
spasm in the lumbar musculature.  Knee and ankle jerks were 
noted to be absent bilaterally but there was no weakness or 
wasting of any muscle groups.

The veteran underwent a VA examination in December 1997.  He 
reported muscle spasms and constant pain and numbness of the 
anterior thigh area bilaterally.  The veteran ambulated 
without any assistive device.  He takes ibuprofen.

On physical examination, there was no atrophy or swelling of 
the paraspinal muscles and no objective tenderness on 
palpation.  Range of motion of the lumbosacral spine was as 
follows: flexion to 65 degrees; extension to 15 degrees; 
right lateral bending to 30 degrees; left lateral bending to 
25 degrees; and rotation to 30 degrees bilaterally.  On 
manual muscle test (iliopsoas, quads, tibialis anterior, 
extensor hallucis longus and gastrocnemius), strength was 5/5 
bilaterally.  Sensory examination revealed intact sensation 
to pinprick, light touch, proprioception and vibratory sense 
in the bilateral lower extremities.  There was decreased 
sensation of the anterior thigh area.  Deep tendon reflexes 
were hypoactive in the bilateral lower extremities, both the 
patellar and Achilles tendon.  Straight leg raising was 
negative bilaterally.  There were no bowel or bladder 
problems.  The examiner noted that x-rays and a CT scan of 
the lumbosacral spine were ordered and reviewed.  Diagnosis 
was 1) herniated disk L4, L5; 2) lumbar radiculopathy; and 3) 
degenerative disc disease L4-5 level.

An October 1998 statement from Dr. Tutton indicates that the 
veteran continues to have lumbar pain with spasm and numbness 
in his legs, particularly on the right side.  Neurological 
examination continued to reveal limitation of low back 
movements, absent knee and ankle jerks bilaterally and no 
weakness or wasting or sensory loss as in the past.  

The veteran underwent a VA spine examination in September 
1999.  He reported constant back pain with weakness, 
stiffness, fatigability and lack of endurance.  He takes 
Methocarbamol and ibuprofen.  He has no problems with walking 
or driving and is able to cut his lawn.  There are no bowel 
or bladder problems.  He has used a back brace with no 
benefits but has never had surgery.  

On physical examination his power, tone and bulk was normal 
in the iliopsoas, gluteal, quadriceps, hamstrings, foot 
dorsiflexors, foot plantar flexors and toe flexors and 
plantar flexors and extensors bilaterally.  Sensory was 
normal in the legs bilaterally.  Deep tendon reflexes were +1 
in the knee and ankle, and plantar response was downgoing.  

Range of motion was as follows: flexion forward to 10 degrees 
out of a normal range of 0 to 90; and side to side flexion of 
5 degrees.  He would not do passive range of motion because 
it was too painful.  There was full range of motion of the 
feet, knee and ankle joint.  There was no evidence of 
additional loss of motion or ankylosis due to weakened 
movement, excess fatigability or incoordination.  The veteran 
no longer has severe flare-ups.  Impression was as follows:

[Veteran] with low back pain due to 
herniated disk.  There is little 
objective evidence that this veteran has 
a severe radiculopathy that would explain 
his back pain.  The majority of his 
complaints are subjective in nature.  
There is very little objective evidence 
that these herniated disks are affecting 
him.  The veteran has normal tone, normal 
strength, normal sensory exam.

The veteran underwent neurological consultation by Dr. Patel 
in April 2000 for evaluation of low back pain with muscle 
spasms and occasional shooting pains in the right lower 
extremity in the distribution of L4-5.  Examination revealed 
symmetrical normal strength and muscle mass as well as tone 
in both upper and lower extremities.  Straight leg raising 
was negative.  Deep tendon reflexes were 1+ in both 
extremities and ankles.  Bilateral knee response was 2+.  
There was no clonus but he did have an upgoing toe on the 
right and plantar flexion on the left.  Sensory examination 
revealed decreased pinprick sensation in both lower 
extremities, right slightly worse than the left, extending 
short of the knee bilaterally.  Based on the evaluation, the 
examiner did not see any acute flare up of symptoms but he 
did have chronic persistent symptoms aggravated with certain 
activities and restricting his activities of daily living.  

The veteran underwent electromyography (EMG) testing in May 
2000.  The study was interpreted as normal and there was no 
electrical evidence to suggest a right lumbosacral motor 
radiculopathy.

The veteran underwent a VA neurological examination in 
November 2000.  He complained of longstanding bilateral 
anterior thigh numbness, which comes and goes.  He took an 
early retirement in November 1980 due to constant back pain 
and spasms.  

Neurologically, the veteran ambulated with a normal gait and 
good heel-to-toe proportion.  Examination of the lumbosacral 
spine revealed no atrophy of the paraspinal muscles.  Lumbar 
lordosis was present.  There were no fixed deformities or 
postural abnormalities and there was no pain on palpation.  
Sensory examination was intact to light touch and pinprick 
sensation throughout bilateral lower extremities except for 
bilateral anterior thigh, diminished sensation as compared to 
other parts of the lower limb.  Proprioception was intact 
bilaterally.  Muscle bulk and tone was normal and muscle 
strength (iliopsoas, quadriceps, tibialis anterior, extensor 
hallucis longus and gastrocnemius soleus) was 5/5.  Muscle 
reflexes were bilateral, patellar tendon normoactive at 2+ 
and symmetric with reinforcements and bilateral Achilles 
tendons normoactive at 2+.  Straight leg raising was negative 
to 80 degrees bilaterally.  There was no weakened movements 
noted on coordination.  
Final diagnosis was 1) L4-5 facet arthropathy; 2) 
degenerative joint disease, lumbosacral spine; and 3) 
decreased sensation, bilateral anterior thigh, secondary to 
anterior cutaneous nerve of thigh dysfunction; otherwise, 
normal neurological examination with intact knee and ankle 
reflexes as well as abdominal reflexes with a low Babinski 
flexor.  

The veteran also underwent a VA spine examination in November 
2000.  On physical examination, range of motion of the lumbar 
spine was as follows:  flexion to 70 degrees without pain but 
up to 80 degrees of forward flexion; extension to 25 degrees; 
right and left lateral flexion to 30 degrees; and rotation to 
the right and left to 45 degrees.  The examiner indicated 
there was loss of 10 degrees in forward flexion and loss of 5 
degrees lateral flexion, right or left.  The rest of the 
range of motion maneuvers were within normal limits.  No 
muscle spasms were noted during the range of motion maneuvers 
and there was no weakened movement in the low back and no 
incoordination noted.  Final diagnosis was 1) L4-5 facet 
arthropathy; and 2) degenerative joint disease, lumbosacral 
spine.

Electrodiagnostic testing in March 2001 revealed abnormal EMG 
findings in multiple paraspinal muscles, and L3, L4 
innervated muscles.  Conclusion was bilateral lumbar sacral 
polyradiculopathy more at L3, L4 and L5 level.

The veteran underwent another spine examination in June 2002.  
This examination report was signed by Dr. S. Withiam-Leitch.  
The claims folder was reviewed.  The veteran reported chronic 
low back pain since service.  The pain radiates into his legs 
and he has numbness in the anterior aspect of the thigh, 
worse on the right.  He denied weakness, fatigue and 
functional loss and has no signs of incoordination or 
weakened movements.  The examiner noted that the January 1998 
CT of the lumbar spine showed mild degenerative hypertrophic 
changes in the facet joints, degenerative disc disease, and a 
vacuum disc at L4-5.  Range of motion was flexion to 30 
degrees; lateral flexion to 15 degrees bilaterally; and 
lateral rotation to 15 degrees bilaterally.  The examiner 
noted that the veteran has not had a significant flareup in 
many years.  Power, tone and bulk were normal in the 
iliopsoas, hamstrings, quadriceps, and gluteals for 
dorsiflexors and plantar flexors.  There was no evidence of 
muscle spasm in the low back and it was nontender to 
palpation.  Sensory examination was normal in all 4 
extremities.  Deep tendon reflexes were +2 in the knee and 
left ankle.  Right ankle jerk was absent.  The examiner 
indicated that the veteran showed signs of a L5-S1 
radiculopathy and decreased range of motion.

The claims folder contains an addendum signed by Dr. Withiam-
Leitch in January 2003 and indicates the note was cosigned 
only for the purpose of processing the compensation claim.  
Attached to the addendum is another report of the June 2002 
compensation and pension examination apparently done by Dr. 
D. Kelley.  Reported objective findings indicate that the 
veteran ambulates with a normal reciprocal-type gait.  There 
was no evidence of atrophy of the paraspinal muscles but 
there was some mild evidence of spasm with a mild, less than 
normal lumbar lordosis.  There was no pain to palpation.  The 
veteran had decreased sensation in the anterior thighs 
bilaterally.  Proprioception was intact.  Strength was 5/5.  
Deep tendon reflexes were 2+ at the knees and 1+ at the 
ankles bilaterally and plantars were downgoing.  Range of 
motion revealed flexion to 60 degrees, extension to 15 
degrees, and rotation to the right and left of 30 degrees.  
Assessment was 1) spinal stenosis; 2) degenerative disk 
disease; and 3) polyradiculopathy lumbosacral.  The examiner 
commented that the veteran did have increased pain on flexion 
and extension and also had some difficulty with recurrent 
flexing and extending.  

Analysis

Entitlement to an evaluation in excess of 40 percent for a 
low back disability

The veteran contends that the current 40 percent evaluation 
does not adequately reflect the severity of his disability.  
Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. 
§ 1155 (West 2002).  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 
(2002); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2002), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The RO has variously evaluated the veteran's disability 
pursuant to Diagnostic Codes 5293 (intervertebral disc 
syndrome) and 5295 (lumbosacral strain).  
Under the rating criteria in effect prior to September 23, 
2002, intervertebral disc syndrome was evaluated as follows: 
postoperative, cured (0 percent); mild (10 percent); 
moderate; recurring attacks (20 percent); severe; recurring 
attacks with intermittent relief (40 percent); and 
pronounced; with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief (60 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome is evaluated 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under Sec. 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months (60 percent); 
with incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 months 
(40 percent); with incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months (20 percent); and with incapacitating episodes 
having a total duration of at least 1 week but less than 2 
weeks during the past 12 months (10 percent).  67 Fed. Reg. 
54,345, 54,349 (Aug. 22, 2002) (to be codified at 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293).  

Note (1) provides that for purposes of evaluations under 
5293, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Id.

Note (2) provides that when evaluating on the basis of 
chronic manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Id.

Note (3) provides that if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  Id. 

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial review 
has been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  
Therefore, the Board must evaluate the veteran's claim for an 
increased rating from September 23, 2002, under both the 
former criteria and the current regulations in order to 
ascertain which version is most favorable to his claim, if 
indeed one is more favorable than the other.

The revised criteria, however, may not be applied earlier 
than the effective date of the revised regulations.  38 
U.S.C.A. § 5110(g) (West 2002) (where compensation is awarded 
or increased pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the Act or administrative issue); 
see VAOPGCPREC 3-2000 (2000).  Thus, the revised criteria 
under Diagnostic Code 5293 are not applicable prior to 
September 23, 2002, the effective date of revision.

Under Diagnostic Code 5295, lumbosacral strain with 
characteristic pain on motion warrants a 10 percent 
evaluation; lumbosacral strain with muscle spasms on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
the standing position warrants a 20 percent evaluation; and 
severe lumbosacral strain with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion warrants a 40 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

Other potentially applicable provisions include Diagnostic 
Codes 5289 (ankylosis of the lumbar spine), and 5292 
(limitation of motion of the lumbar spine).  There is no 
evidence of ankylosis and therefore, Diagnostic Code 5289 is 
not for application.  

Limitation of motion of the lumbar spine is evaluated as 
follows: slight (10 percent); moderate (20 percent); and 
severe (40 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2002).  

The words "slight," "moderate" and "severe" are not 
defined in the rating schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  See 38 C.F.R. § 4.6 (2002).

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2002).

Under the former Diagnostic Code 5293, the Board finds that 
the symptoms associated with the veteran's low back 
disability approximate no more than severe intervertebral 
disc syndrome with recurring attacks and intermittent relief.  
The veteran complains of chronic low back pain with radiation 
into his legs and thigh numbness.  On review of the various 
examinations and medical reports, the Board notes that the 
medical findings are somewhat inconsistent.  Objectively, 
there is CT scan evidence of degenerative disc disease and a 
vacuum disc at L4-5.  On EMG testing in May 2000 there was no 
evidence of a right lumbosacral motor radiculopathy; however, 
there is current electrodiagnostic evidence of bilateral 
lumbar sacral polyradiculopathy more at L3, L4 and L5 level.  
Knee and ankle jerks have been noted to be absent 
bilaterally, although on examination in June 2002 only the 
right ankle jerk was noted to be absent.  Sensory 
examinations are largely within normal limits although there 
is some evidence of decreased sensation.  There is no 
evidence of muscle weakness, muscle atrophy, or bowel or 
bladder dysfunction.  Gait is normal.  Pain is apparently 
controlled with the use of ibuprofen and muscle relaxants and 
the veteran appears to experience intermittent relief.

The Board acknowledges that there are findings of absent 
ankle jerk and the veteran complains of persistent symptoms; 
however, on review of all the evidence of record, the Board 
does not find that the veteran's disability picture more 
nearly approximates that of pronounced intervertebral disc 
syndrome with little intermittent relief.  Accordingly, a 60 
percent evaluation is not warranted. 

The highest evaluation available under Diagnostic Codes 5292 
and 5295 is 40 percent.  The veteran is already assigned a 40 
percent evaluation and therefore, an evaluation in excess of 
40 percent is not available under either of these provisions.  

Under the revised Diagnostic Code 5293, intervertebral disc 
syndrome can be evaluated based either on the duration of the 
incapacitating episodes or a combination of the chronic 
orthopedic and neurologic manifestations.  A 60 percent 
evaluation requires incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  On 
review of the claims folder, there is no objective evidence 
of incapacitating episodes as defined by note 1 and lasting 
at least 6 weeks in the last 12 months.  As such, an 
evaluation in excess of 40 percent is not warranted based on 
the frequency of incapacitating episodes.

In terms of orthopedic manifestations, the veteran suffers 
from limitation of motion of the lumbar spine.  On review of 
the evidence of record, the Board notes that the veteran's 
reported range of motion varies considerably.  Flexion has 
been reported from approximately 10 degrees to 80 degrees and 
extension from 15 degrees to 25 degrees.  There is also 
evidence of limitation of lateral flexion and rotation and of 
pain on motion.  Resolving reasonable doubt in the veteran's 
favor, the Board finds that the veteran suffers from severe 
limitation of motion of the lumbar spine.  Under Diagnostic 
Code 5292, severe limitation of motion warrants a 40 percent 
evaluation.  The Board has considered the provisions of 38 
C.F.R. §§ 4.40, 4.59 as interpreted in DeLuca, supra.  There 
is no basis for a rating in excess of 40 percent based on 
limitation of motion due to any functional loss as the 
veteran is receiving the maximum schedular rating for 
limitation of motion of the lumbar spine, absent evidence of 
ankylosis.  See Johnston v. Brown, 10 Vet. App. 80 (1997).

The evidence of record indicates symptoms consistent with an 
L5-S1 radiculopathy.  Accordingly, the Board will evaluate 
the veteran's chronic neurological manifestations pursuant to 
Diagnostic Code 8520.  Under this provision, complete 
paralysis of the sciatic nerve - the foot dangles and drops, 
no active movement possible of muscles below the knee, 
flexion of the knee weakened or (very rarely) lost warrants 
an 80 percent evaluation.  38 C.F.R. § 4.124a, Diagnostic 
Code 8520 (2002).  Incomplete paralysis of the sciatic nerve 
is evaluated as follows: severe, with marked muscular atrophy 
(60 percent); moderately severe (40 percent); moderate (20 
percent); and mild (10 percent).  Id.  

The examinations of record do not indicate complete paralysis 
of the sciatic nerve but there is evidence of radiculopathy, 
absent ankle jerk, and decreased sensation in the lower 
extremities.  There is no objective evidence of weakness in 
the various muscle groups of the lower extremities.  Strength 
has been reported as normal and there is no evidence of 
atrophy.  The Board concludes that these findings 


approximate no more than slight incomplete paralysis of the 
sciatic nerve and a 10 percent evaluation is warranted under 
Diagnostic Code 8520.  

The 40 percent evaluation for orthopedic manifestations 
(severe limitation of motion of the lumbar spine or severe 
lumbosacral strain) and 10 percent evaluation for chronic 
neurologic manifestations (slight incomplete paralysis of the 
sciatic nerve) combine to a 50 percent evaluation under 
38 C.F.R. § 4.25 (2002).  It appears that the new criteria 
under Diagnostic Code 5293 are more favorable to the veteran.  
Consequently, effective September 23, 2002, a 50 percent 
evaluation is warranted.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2002).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In this case, the current evidence of record does not 
indicate the veteran is frequently hospitalized for his 
service-connected low back disability and there is no 
objective evidence that this 


disability has a marked interference with employment beyond 
that contemplated in the schedular standards.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action.  VAOPGCPREC 6-96 (1996).

Entitlement to TDIU

The veteran essentially contends that he is unable to 
maintain substantially gainful employment due to the severity 
of his service-connected low back disability.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that 
if there is only one such disability, such disability shall 
be ratable as 60 percent or more and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a) (2002). 

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (2002).  
Therefore, rating boards should submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards as set forth in paragraph (a).  
Id.  

A finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 
3.340(a)(1), 4.15 (2002).  

The veteran's only service-connected disability is his low 
back disability.  As discussed above, the Board determined 
that for the period prior to September 23, 2002, the 
veteran's low back disability was 40 percent disabling.  For 
the period 


beginning September 23, 2002, the veteran's disability is 
considered 50 percent disabling in combination.  As a result, 
the veteran does not meet the minimum schedular requirements 
for TDIU.  See 38 C.F.R. § 4.16(a) (2002).

The record contains various medical opinions regarding the 
veteran's employability.  In January 1994, Dr. Tutton 
indicated that the veteran was totally disabled for any but 
the most minimal sedentary work.  On VA neurological 
examination in November 2000, the VA examiner reported that 
based on the findings, the veteran may be able to obtain and 
retain employment with vocational training where he does not 
have to be on his feet at all times as well as avoiding 
lifting of heavy objects and repetitive bending motion.  On 
VA examination in June 2002, the examiner indicated that the 
low back disability may have served to decrease the veteran's 
ability to obtain and retain substantial gainful employment 
and that he would not tolerate a job with heavy manual labor 
or excessive walking but should be able to tolerate a 
sedentary type job.

The Board acknowledges that the veteran's low back disability 
interferes with his ability to obtain and maintain employment 
and this is reflected by the currently assigned 50 percent 
disability evaluation.  The medical opinions suggest that the 
veteran is not precluded from all forms of employment and 
that he should be able to perform a sedentary job.  The 
veteran does appear to be qualified for sedentary employment 
as he was able to perform as a self-employed painter for a 
number of years.  Therefore, the veteran is not unemployable 
solely by reason of his service-connected low back disability 
and referral for extraschedular consideration is not 
required.  

As the preponderance of the evidence is against the claim for 
TDIU, the reasonable doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b) (West 2002).




ORDER

For the period prior to September 23, 2002, an evaluation in 
excess of 40 percent for a low back disability is denied.

For the period beginning September 23, 2002, 40 percent and 
10 percent evaluations and no more are granted for the 
orthopedic and neurological aspects of the veteran's service 
connected low back disability, subject to the regulations 
governing the award of monetary benefits.

Entitlement to TDIU is denied.



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

